Citation Nr: 0509736	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  00-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for impairment of the 
frontal lobe of the brain, claimed as a brain disability.

2.  Entitlement to service connection for a spinal cord 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1983 and from August 1984 to March 1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1999 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a statement received in June 2003, the 
veteran clarified that his claim for service connection for a 
brain disability was a claim for service connection for 
impairment of the frontal lobe of his brain.  Therefore, the 
Board finds that the issues currently on appeal are as stated 
on the first page of this decision.

During the pendency of this appeal, in written statements and 
in hearing testimony, the veteran has asserted that he 
suffers from headaches, which are related to service 
connected residuals of a skull fracture.  The veteran's claim 
to expand the grant of service connection for residuals of a 
skull fracture to include headaches, which has not been 
adjudicated by the RO, is referred to the RO for appropriate 
action.

On December 9, 2004, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing has been prepared and is of 
record.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  There is an approximate balance of positive and negative 
evidence on the issue of whether mild impairment of the 
frontal lobe of the veteran's brain, found on psychological 
testing in October 1999, is related to a closed head injury 
in service in March 1985.

3.  There is no competent medical evidence that the veteran 
currently has a disability of the spinal cord.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, impairment of the 
frontal lobe of the brain was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  A spinal cord disability was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  The Board must 
ensure that the applicable VCAA provisions have been 
satisfied before reaching the merits of the appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has held that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio.

The relevant notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  In Pelegrini II, the Court 
clarified that VA's regulations implementing amended section 
5103(a) apply to cases pending before VA on November 9, 2000, 
even if the RO decision was issued before that date and that, 
where notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.  

A VCAA notice letter furnished to the veteran by the RO in 
July 2002 informed him of the evidence needed to substantiate 
his claims, of the evidence that VA had obtained and would 
attempt to obtain, and of the evidence that he should submit 
in support of his claims.  The RO's letter advised the 
veteran that it was his responsibility to make sure VA 
received any relevant non-federal records.  

The RO's letter to the veteran satisfied the first three 
elements of notice discussed in Pelegrini II.  Although the 
RO did not explicitly request that the veteran provide any 
evidence in his possession he thought was relevant to his 
claims, it did advise him that it was his ultimate 
responsibility to support his claim with appropriate evidence 
such that any deficiency in the wording of the notice was a 
harmless error, particularly where the veteran was requested 
to submit medical evidence linking current disabilities to 
his active service.  The Board also finds that any error in 
not providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any pertinent records 
to be obtained by VA.  In light of the foregoing, the Board 
concludes that the veteran was afforded adequate notice 
specific to the instant claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's service medical records and 
post-service VA and private treatment records.  In addition, 
VA afforded the veteran multiple medical and psychological 
examinations to evaluate his claimed disabilities.  The 
veteran and his representative have not identified any 
additional existing evidence that might be relevant to the 
claims on appeal.  Therefore, the Board finds that further 
assistance is not required and the case is ready for 
appellate review.

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

An organic disease of the nervous system may be presumed to 
have been incurred in service when the disease is manifested 
to a compensable degree within one year of the veteran's 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).       
   
III. Factual Background and Analysis

A. Brain

The veteran's service medical records reveal that, in March 
1985, he sustained multiple injuries when a car hit him while 
he was crossing a street.  At a service department hospital 
surgical clinic, the veteran stated that he was in a 
crosswalk when he was struck by the car from the left side at 
the level of his left knee.  The veteran indicated that he 
may have blacked out but he remembered the driver of the car 
talking to him and the arrival of the rescue unit.  His vital 
signs were stable.  An X-ray of his cervical spine was 
negative.  He was admitted for treatment of a tibial 
fracture.  The veteran had no complaints of neck pain, chest 
pain, shortness of breath, or pelvic pain.  He stated that he 
had pain on the left side of his scalp where he had hit his 
head.  On examination, the veteran's left parietal skull was 
tender with a small abrasion and some swelling.  He had no 
facial injuries.  His tympanic membranes, nose, throat, and 
neck were normal.  The assessment was bruise of the left 
parietal scalp, with left leg fracture as noted by 
orthopedics.

The rating decision in April 1999 granted entitlement to 
service connection for residuals of a skull fracture and 
assigned a non-compensable (zero percent) disability 
evaluation on the basis that residual disability was not 
shown in service or since service.  The veteran has contended 
that he has an abnormality of the brain related to the head 
injury in March 1985 when he was hit by the car.

A VA MRI of the veteran's brain in July 1999 showed no 
evidence of hemorrhage, infarct, mass or mass effect.  The 
ventricles were normal in size and configuration, and there 
was no abnormal signal within the brain.

At a VA psychology consultation in October 1999, the veteran 
reported that when he was hit by the car in service in March 
1985 the left side of his head took out the windshield of the 
car.  He stated that he came to at the scene but was semi-
conscious for a while in the hospital.  It was noted that 
multiple X-rays, bone scans, MRIs, and EMGs had shown mild 
degenerative joint disease of the left shoulder, mild 
cervical central disc protrusion, mild lumbar spinal 
stenosis, and mild degenerative facet joints, bilaterally, 
and that an MRI of the brain had been read as normal.  
Psychological testing showed the veteran to be functioning in 
the average intellectual range, with very good attention and 
concentration abilities and no problems with memory.  

The examining psychologist reported that the only area in 
which the veteran consistently showed mild impairment was on 
tests that are usually associated with frontal lobe 
functioning.  The psychologist stated that the number of 
errors that the veteran made on four psychological tests 
indicated mild frontal lobe impairment.  She reported that, 
taken together, this consistent pattern on testing showed 
that the veteran had mild impairment of the frontal lobe of 
the brain as is frequently seen as a residual of a closed 
head injury.

At a VA cranial nerves examination in April 2000, a small 
knot on the left side of the veteran's head was found, which 
was approximately two centimeters in size and slightly tender 
at a site which was consistent with the veteran's history of 
head trauma in service.  The veteran also had some subjective 
decrease in sensation in a three-to four-centimeter band from 
the occiput up to the parietal area.  There was no visible 
scar and the scalp appeared intact.  The examining physician 
reported that he did not detect any cranial nerve 
abnormalities as a result of the veteran's head injury in 
service but the veteran probably had had a local injury to 
the great occipital nerve peripherally that would account for 
the fibrotic knot on his head and his subjective numbness on 
light touch.

At a VA brain and spinal cord examination in April 2004, 
after a review of the veteran's medical records and a 
clinical examination, the examining neurologist reported that 
at the time of the incident in service in March 1985 when he 
was hit by a car the veteran had minimal, if any, loss of 
consciousness, which indicated that his head injury was not 
severe.  The examiner commented that a significant head 
injury typically occurs with loss of consciousness for hours 
or longer.

Upon consideration of the evidence of record, the Board notes 
that, on the one hand, an MRI of the veteran's brain in July 
1999 was essentially normal and that in April 2004 a VA 
neurologist questioned whether the head injury that the 
veteran sustained in service in March 1985 had been severe.  
On the other hand, the VA psychologist who evaluated the 
veteran in October 1999 appeared to be definite about her 
report that psychological testing showed that the veteran has 
mild impairment of the frontal lobe of the brain typical of a 
closed head injury.  There is no indication that the veteran 
has had a closed head injury since his separation from active 
service in March 1986.  

The Board finds that there is an approximate balance of 
positive and negative evidence on the issue of whether the 
mild impairment of the frontal lobe of the veteran's brain 
found on psychological testing is a residual of the veteran's 
closed head injury in service in March 1985.  Resolving 
reasonable doubt on the issue in the veteran's favor, the 
grant of service connection for residuals of a skull fracture 
will expanded to include impairment of the frontal lobe of 
the brain.  See 38 U.S.C.A. § 5107(b) (West 2002). 

B. Spinal Cord

The veteran's service medical records and post-service 
medical records do not show any finding or diagnosis of any 
injury, disease, or abnormality of his spinal cord.  

At the VA brain and spinal cord examination in April 2004, 
after a review of the veteran's medical records and a 
clinical examination, the examining physician concluded that 
the veteran had not had a focal neurological deficit at the 
time of the motor vehicle accident in service in March 1985 
that would point to any significant injury of the spinal 
cord.

In a statement received in June 2003, the veteran said that, 
"My Spinal Cord condition includes my back condition with 
particular attention to my lumbar region.  My back problems 
include degenerative disc disease at C5-C6 and C6-C7 plus 
Mild spinal stenosis at L2-L3 & L3-L4 due to DDD and L5-S1 
mild degenerative facet joint disease."  The statement by 
the veteran did not describe a disability of the spinal cord.

Service connection is in effect for a disability of the 
lumbosacral spine characterized as degenerative disc disease, 
L4-L5 and L5-S1, with lumbosacral myofascial strain.  Service 
connection is also in effect for degenerative disc disease of 
the cervical spine, C5-6 and C6-7.  Service connection was 
granted for these disabilities by a rating decision in June 
2004.  It thus appears that the benefits sought by the 
veteran in his June 2003 statement have been granted.

Because there is no diagnosis of record of any disorder of 
the spinal cord, there is no basis on which service 
connection for a spinal cord disability, as such, might be 
granted.  Consequently, the benefit of the doubt doctrine is 
inapplicable and entitlement to service connection for a 
spinal cord disability is not established.  See 38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004); Rabideau, 
supra.












ORDER

The grant of service connection for residuals of a skull 
fracture is expanded to include impairment of the frontal 
lobe of the brain.

Service connection for a spinal cord disability is denied.



	                        
____________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


